REDMANN, Judge,
dissenting.
An owner cannot reasonably anticipate that a pile-driving contract will be performed without some cracking in neighboring buildings as a natural, almost inevitable consequence.
An owner can reasonably anticipate a lot-clearing contract will be performed *915without dumping the trash on a neighbor’s land. The owner is therefore not liable if the lot-clearing independent contractor drops the trash on an adjacent lot-or on a lot three blocks away.
The owner is liable for the natural consequences of proper performance of an independent contract because he has, in effect, obliged the contractor to do them. But the owner is not liable for things the contractor does that the contract does not oblige him to do.